     Zachary M. Best, SBN 166035
 1   MOORE LAW FIRM, P.C.
     332 North Second Street
 2   San Jose, California 95112
     Telephone: (408) 298-2000
 3   Facsimile: (408) 298-6046
     E-mail: service@mission.legal
 4
     Attorneys for Plaintiff,
 5   Francisca Moralez
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
11   FRANCISCA MORALEZ,                )                  No. 4:17-cv-05132-HSG
                                       )
12                                     )
                 Plaintiff,            )                  PLAINTIFF’S MOTION TO APPEAR
13                                     )                  TELEPHONICALLY AT FURTHER
             vs.                       )                  CASE MANAGEMENT CONFERENCE;
14                                     )                  ORDER
                                       )
15   BEVERAGES & MORE, INC. dba BEVMO, )
     et al.,                           )                  Date:        March 20, 2019
16                                     )                  Time:       2:00 p.m.
                 Defendants.           )                  Courtroom: 2, 4th Floor
17                                     )                  Honorable Haywood S. Gilliam, Jr.
                                       )
18                                     )
                                       )
19                                     )
                                       )
20                                     )
21
22          On March 13, 2019, the Court set a Further Case Management Conference in this
23   matter for March 20, 2019 at 2:00 p.m. (Dkt. 66.)
24          As detailed in the parties’ March 11, 2019 stipulation to continue the trial date (Dkt.
25   64), Zachary M. Best, counsel for Plaintiff, Francisca Moralez’s (“Plaintiff”), works remotely
26   for the Moore Law Firm, P.C. from an office in Grass Valley, California. Mr. Best is currently
27   suffering from a medical condition that prevents him from driving from Grass Valley to
28   Oakland on March 20, 2019 to attend the conference, the purpose of which is likely to discuss

        PLAINTIFF’S MOTION TO APPEAR TELEPHONICALLY AT FURTHER CASE MANAGEMENT
                                    CONFERENCE; ORDER


                                                 Page 1
 1   the scheduling issues raised by Mr. Best’s medical condition. As explained in the March 11,
 2   2019 stipulation, Mr. Best remains willing to submit documentary evidence of his medical
 3   condition to the Court for in camera review.
 4          Based upon his medical incapacity to drive and appear at the March 20, 2019
 5   conference, counsel for Plaintiff, Zachary M. Best, hereby respectfully requests that he be
 6   permitted to appear telephonically by CourtCall at the conference. Plaintiff further advises that
 7   she has no objection to Defendant’s request to appear telephonically at the conference which
 8   was likewise filed today by Defendant, Beverages & More, Inc. (Dkt. 67).
 9
10   Dated: March 13, 2019                          MOORE LAW FIRM, P.C.
11                                                  /s/ Zachary M. Best
12                                                  Zachary M. Best
                                                    Attorneys for Plaintiff,
13                                                  Francisca Moralez
14
15                                               ORDER
16          Request having been made by Plaintiff to appear telephonically at the Further Case
17   Management Conference and good cause appearing;
18          IT IS HEREBY ORDERED that counsel for Plaintiff shall appear telephonically at the
19   Further Case Management Conference at 2:00 p.m. on March 20, 2019. Counsel shall contact
20   CourtCall at (866) 582-6878 to make arrangements for the telephonic appearance.
21   IT IS SO ORDERED.
22   Dated: March 14, 2019
                                                    HAYWOOD S. GILLIAM, JR.
23                                                  United States District Judge
24
25
26
27
28

        PLAINTIFF’S MOTION TO APPEAR TELEPHONICALLY AT FURTHER CASE MANAGEMENT
                                    CONFERENCE; ORDER


                                                    Page 2
